Citation Nr: 0125444	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-22 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's bilateral high frequency hearing loss is 
currently productive of Level III hearing impairment in each 
ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral high 
frequency hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected 
bilateral high frequency hearing loss.  He maintains that his 
hearing has deteriorated over the years, and that he cannot 
hear high pitched sounds, such as bells and buzzers.  He 
contends that hearing aids merely amplify unwanted noise, 
like wind and background chatter.  Thus, he feels he should 
be entitled to a compensable disability rating. 

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  Implementing regulations for the VCAA 
were subsequently enacted, which are also effective November 
9, 2000.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The VCAA and the 
accompanying regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  In the present case, while the RO did not have the 
opportunity to apply the new statute and the implementing 
regulations, the Board finds that there is no prejudice to 
the veteran in proceeding with this appeal, as the duty to 
assist provisions under the VCAA have essentially been met.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran). 

The veteran has been provided recent VA audiological 
examinations in this case, including those performed in 
August 1998 and May 2000.  There is no indication that there 
are other pertinent medical records (VA or private) that have 
not yet been obtained, and the veteran has been notified of 
the type of evidence necessary to substantiate his claim.  In 
October 2000, the veteran appeared at an RO hearing, and the 
transcript is of record.  The veteran was also scheduled for 
a hearing before a Member of the Board in September 2001.  He 
was duly notified of the time, date, and location of the 
scheduled hearing, but he failed to report.  There are no 
other outstanding hearing requests of record.  As such, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

The record reveals that in an August 1970 rating decision, 
the veteran was awarded service connection for defective 
hearing, bilateral, mild, high frequency only.  A 
noncompensable rating was assigned, and has remained in 
effect since that time.  In March 2000, the veteran submitted 
a claim for an increased rating for his hearing loss.  The RO 
denied the veteran's claim, and the veteran initiated the 
present appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
Diagnostic Code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

The two most recent VA audiological examinations of record 
are dated in August 1998 and May 2000.  On the August 1998 VA 
audiological examination report, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
10
65
75
40
LEFT
5
25
65
75
43

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner diagnosed the veteran with 
high-frequency sensorineural hearing loss bilaterally.

In May 2000, the veteran was afforded an additional VA 
audiological examination.  The results of the audiological 
testing, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
15
70
75
44
LEFT
10
25
70
75
45

Speech audiometry revealed speech recognition ability of 80 
percent in each ear.  The examiner diagnosed the veteran with 
high-frequency sensorineural hearing loss bilaterally.  

In October 2000, the veteran appeared at a hearing at the RO.  
He reported that he was given some hearing aids by the VA, 
but they amplified noise, rather than amplifying details.  He 
stated that he could not hear high pitched sounds, and when 
he was at work there were certain sounds he was unable to 
hear.  He also stated that the hearing aids were itchy, and 
irritating to his ears.  The veteran indicated that he had 
not seen any private physicians for his hearing, only VA 
doctors.  

Other than the foregoing, there is no recent medical or other 
evidence of record pertaining to the veteran's bilateral high 
frequency hearing loss.  The Board notes that in February 
2001, additional VA outpatient treatment records were 
associated with the veteran's claims file.  However, those 
records do not contain any information pertinent to this 
appeal, and were obtained in conjunction with another issue 
not presently on appeal before the Board.  

Applying the evidence from the VA examinations to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral high 
frequency hearing loss is appropriate, and there is no basis 
for a higher rating at this time.  As noted above, the 
results of the more recent May 2000 VA audiograms showed a 
decline in hearing, as compared to the August 1998 VA 
examination.  Looking at the results of the May 2000 VA 
examination reveals the following.  Considering that the 
veteran's right ear manifests an average puretone threshold 
of 44, and 80 percent of speech discrimination, the right ear 
meets a Level III designation.  See 38 C.F.R. § 4.85, Table 
VI.  As the left ear manifests an average puretone threshold 
of 45, and 80 percent of speech discrimination, the left ear 
also meets a Level III designation.  Id.  Combining both 
Level III designations, the resulting percentage evaluation 
for hearing impairment is noncompensable.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.  

The Board has considered whether the provisions of 38 C.F.R. 
§ 4.86 apply, pertaining to exceptional hearing impairment.  
However, the evidence does not reflect that either of the 
veteran's ears manifests puretone thresholds of 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz).  See 38 C.F.R. § 4.86(a).  
Additionally, the evidence does not reflect a puretone 
threshold at 1000 Hertz of 30 decibels or less, and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As 
such, the veteran's hearing does not meet the patterns of 
exceptional hearing impairment.  In conclusion, the Board 
finds that the current noncompensable rating for bilateral 
high frequency hearing loss is appropriate, and there is no 
basis for awarding a compensable rating at this time.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral high 
frequency hearing loss, as well as the current clinical 
manifestations and the effect this disability may have on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The 
Board acknowledges the veteran's contentions that his hearing 
aids only amplify unwanted sounds, and that there were 
certain high pitched sounds he simply can not hear.  However, 
evaluation of hearing loss is based on applying the rating 
criteria to the objective clinical findings obtained from 
audiometric testing.  The veteran's lay assertions in regard 
to his hearing are insufficient to establish entitlement to a 
compensable rating because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann, 3 
Vet. App. at 349.  On the basis of the objective evidence, 
the veteran's bilateral hearing loss simply does not support 
a compensable rating.  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating and, as such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a favorable 
determination.  See 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, while the veteran maintains that sometimes at work 
he does not hear certain sounds, the evidence does not 
reflect that his bilateral high frequency hearing loss 
adversely affects his employment in such a manner that it is 
impracticable to apply the rating criteria.  The Board points 
out that the VA Schedule for Rating Disabilities assigns 
percentage ratings that are intended to represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries.  
See 38 C.F.R. § 4.1.  

In the present case, the evidence does not demonstrate that 
the veteran's bilateral high frequency hearing loss has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

A compensable rating for bilateral high frequency hearing 
loss is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

